EXHIBIT 10.1


AMENDMENT
TO
CONVERTIBLE NOTE AGREEMENT


THIS AMENDMENT TO CONVERTIBLE NOTE AGREEMENT (the “Amendment”) is entered into
as the 27th day of September, 2010, by and between Neonode, Inc., a Delaware
Company (the “Company”), and the entity set forth on the signature page below
(the “Investor”).
 
WHEREAS, the Company and the Investor entered into a Convertible Note Agreement
dated as of _______ ___, 2009 (the “Agreement”); and
 
WHEREAS, pursuant to the Agreement (a) the Investor provided the Company with a
convertible loan in amount set forth in Exhibit 1 hereto (the “Convertible
Loan”); (b) the Company delivered to the Investor a convertible note in the
amount of the Convertible Loan (the “Note”); and (c) the Company issued to the
Investor the number of warrants set forth in Exhibit 1 hereto (the “Current
Warrants”) to purchase fully-paid and non-assessable restricted shares of common
stock of the Company, at a price of $0.04 per share (the “Warrant Shares”); and


WHEREAS, the Company and the Investor wish to amend the terms of the Agreement
in accordance with the terms and conditions set forth herein;


NOW, THEREFORE, the parties hereto hereby agree as follows:


1.             Definitions.


All capitalized terms used in this Amendment and not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement.


2.             The Note.


2.1           Section 1.4 of the Agreement shall be amended such that the Due
Date for the Note shall be extended to and including June 30, 2011.


2.2           Exhibit B of the Agreement (the “Note”) shall be amended such that
the “Maturity Date” in the exhibit shall be June 30, 2011.


3.             Exercise of Current Warrants.


3.1           Simultaneously with the execution of this Amendment, the Investor
shall complete and deliver to the Company a warrant exercise notice/Form of
Subscription in the form attached hereto as Exhibit 2, for the exercise of the
number of Current Warrants and the purchase of the number of Warrants Shares set
forth in Exhibit 1, at a discounted exercise price of $0.035 per share.
 
3.2           Simultaneously with the execution of this Amendment, the Investor
shall deliver to the Company the aggregate warrant exercise price in the amount
set forth in Exhibit 1 hereto for the number Warrant Shares being purchased
hereunder.
 
 
1

--------------------------------------------------------------------------------

 


4.             Grant of Replacement Warrants.


Simultaneously with the execution of this Amendment, the Company shall deliver
to the Investor a common stock purchase warrant between the Investor and the
Company substantially in the form attached hereto as Exhibit 3, providing the
Investor with warrants to purchase fully-paid and non-assessable restricted
shares of common stock of the Company, at a price of $0.055 per share (the
“Replacement Warrants”).  The number of Replacement Warrants shall be equal to
the number of Current Warrants being exercised hereunder, as set forth in
Exhibit 1 hereto.


5.             Information on the Company


The Investor has been furnished with or has had access at the EDGAR Website of
the SEC to the Company's Form 10-K filed on May 21, 2010 for the fiscal year
ended December 31, 2009 and the financial statements included therein for the
year ended December 31, 2009 together with all subsequent filings made with the
SEC available at the EDGAR website ("Reports").  In addition, the Investor may
have received in writing from the Company such other information concerning its
operations, financial condition and other matters as such Investor has requested
in writing, identified thereon as "Other Written Information" and considered all
factors such Investor deems material in deciding on entering into this
Amendment.


6.             Representations of the Company.


The representations of the Company set forth in Section 5 of the Agreement are
restated by the Company and incorporated herein by reference; provided, however,
that the Company does not at the present time have sufficient authorized shares
of common stock for issuance upon the conversion of all of the Notes and upon
the exercise of all of the Current Warrants and Replacement Warrants.  The
Company is currently in the process of increasing its authorized shares of
common stock from 698,000,000 to 848,000,000 to ensure that the Company has
sufficient authorized shares of common stock for issuance upon the conversion of
the Notes and the exercise of the Current Warrant and the Replacement Warrants.


7.             Representations of the Investor.


The representations of the Investor set forth in Section 6 of the Agreement are
restated by the Investor and incorporated herein by reference.


8.             Miscellaneous.
 
8.1           Each of the parties hereto shall perform such further acts and
execute such further documents as may reasonably be necessary to carry out and
give full effect to the provisions of this Amendment and the intentions of the
parties as reflected thereby.
 
8.2           This Amendment shall be governed by and construed according to the
laws of the State of New York, without regard to the conflict of laws provisions
thereof.  Any action brought by either party against the other concerning the
transactions contemplated by this Amendment shall be brought only in the state
courts of New York or in the federal courts located in the state and county of
New York
 
 
2

--------------------------------------------------------------------------------

 
 
8.3           Except as otherwise expressly limited herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors, and administrators of the parties hereto.
 
8.4           Except as specifically amended by this Amendment, the Agreement
shall remain in full force and effect.  In the event of any inconsistency or
conflict between the Agreement and this Amendment, the terms and conditions of
this Amendment shall govern and control.  This Amendment, along with the
Agreement, constitute the full and entire understanding and agreement between
the parties with regard to the subject matters hereof and thereof and supersede
any prior agreement, understanding, or contract, written or oral, with respect
to the subject matter hereof and thereof.
 
8.5           No delay or omission to exercise any right, power, or remedy
accruing to any party upon any breach or default under this Amendment, shall be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. All remedies, either under this Amendment or by law or otherwise
afforded to any of the parties, shall be cumulative and not alternative.

8.6           If any provision of this Amendment is held by a court of competent
jurisdiction to be unenforceable under applicable law, then such provision shall
be excluded from this Amendment and the remainder of this Amendment shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms; provided, however, that in such event this Amendment
shall be interpreted so as to give effect, to the greatest extent consistent
with and permitted by applicable law, to the meaning and intention of the
excluded provision as determined by such court of competent jurisdiction.
 
8.7           This Amendment may be executed in counterparts, each of which when
executed and delivered shall be deemed to be an original, and all of which when
taken together shall constitute but one and the same instrument


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.
 

 The Company    The Investor                                Name:      Name:   
               Title:       Title:                  Date:      Date:    

 
 
List of Exhibits:


Exhibit 1:                      Investor Details
Exhibit 2:                      Form of Subscription – Current Warrants
Exhibit 3:                      Common Stock Purchase Warrant – Replacement
Warrants
 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT 1


INVESTOR DETAILS




Investor Name
Address
 
 
 
 





Amount of Convertible Loan
Number of Current Warrants
Current Warrants Being  Exercised – Warrant Shares  Issuable upon Exercise
Current Warrants Discounted Exercise Price
Aggregate Warrant Exercise Price
Number of Replacement Warrants
     
$0.035 per Share
   

 
 
4

--------------------------------------------------------------------------------

 

 
EXHIBIT 2


FORM OF SUBSCRIPTION – CURRENT WARRANTS


FORM OF SUBSCRIPTION
(to be signed on exercise of Current Warrant)
TO:  NEONODE INC.
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase:
______________        ________ shares of the Common Stock covered by such
Warrant.




The undersigned herewith makes payment of the full purchase price for such
shares, at a price per share of $0.035, for a total payment of
$___________.  Such payment takes the form of:
________________________U.S. dollars ($__________) in lawful money of the United
States.




The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to ______________ whose address is
__________________________ .




The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act"), or pursuant to an exemption from
registration under the Securities Act.




Dated:___________________
 __________________________
(Signature must conform to name of holder as specified on the face of the
Warrant)
 
 
__________________________ 
__________________________
(Address)

 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT 3

COMMON STOCK PURCHASE WARRANT – REPLACEMENT WARRANTS


 
 
 
6